Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-3,8-11,15-17 is/are rejected under 35 U.S.C. 102a as being anticipated by (CN105070684A)
Regarding Claim 1,
(CN105070684A) discloses (Fig. 9, also pasted below) an array substrate (10), comprising a base; a pixel electrode (1) and a thin film transistor (2), disposed on the base; a passivation layer (6), covering the thin film transistor and the pixel electrode (1), the passivation layer (6) being provided with a transferring through hole (where 81/82 is directly contacting 1) exposing the pixel electrode (1) and a drain electrode (52) or a source electrode (51) of the thin film transistor simultaneously; a connection electrode (81/82), disposed on the passivation layer (6) and at the transferring through hole, wherein the connection electrode (6) is connected with the pixel electrode (1), and the drain electrode  (52)or the source electrode (51) through the transferring through hole.

    PNG
    media_image1.png
    402
    1187
    media_image1.png
    Greyscale

Regarding Claim 2,
(CN105070684A) discloses (Fig. 9, also pasted above) wherein an orthographic projection (in the view shown in Fig. 9, the orthographic projection are any elements that are protruding upwards or sideways) of the transferring through hole on the base overlaps with an orthographic projection of the pixel electrode (the very tip of 1 that contacts 81/82) on the base and an orthographic projection of the drain electrode (52) or the source electrode (51) on the base in the view shown in Fig.9.
Regarding Claim 3,
(CN105070684A) discloses (Fig. 9, also pasted above) further comprising a gate line and a data line, wherein the thin film transistor comprises a gate electrode (2), an active layer (4), the source electrode (51) and the drain electrode (52), the pixel electrode (1), the gate line and the gate electrode (2) are disposed on the base, the pixel electrode (1), the gate line  and the gate electrode (2) are covered with a gate insulation layer (3), the active layer (4), the source (51) electrode, the drain electrode (52) and the data line are disposed on the gate insulation (3) layer, and a conductive channel is formed between the source electrode and the drain electrode.
Regarding Claim 8,
(CN105070684A) discloses (Fig. 9, also pasted above) wherein the transferring through hole comprises a first through hole portion (where 81 is touching 6) and a second through hole (where 81 is contacting 3) portion, the first through hole portion exposes the drain electrode, the second through hole portion exposes the pixel electrode.
Regarding Claim 9,
(CN105070684A) discloses (Fig. 9, also pasted above) A display panel comprising the array substrate.
Regarding Claim 10,
(CN105070684A) discloses (Fig. 9, also pasted above) comprising: forming a pixel electrode and a thin film transistor; forming a passivation layer covering the thin film transistor, the passivation layer being provided with a transferring through hole that exposes the pixel electrode and a drain electrode or a source electrode of the thin film transistor simultaneously; forming a connection electrode on the passivation layer and at the transferring through hole, wherein the connection electrode is simultaneously connected with the pixel electrode, and the drain electrode or the source electrode through the transferring through hole.
Regarding Claim 11,
(CN105070684A) discloses (Fig. 9, also pasted above) wherein the forming a pixel electrode (1) and a thin film transistor on the base comprises: forming the pixel electrode, a gate line  and a gate electrode (2) by means of one patterning process (ABSTRACT); forming a gate insulation layer (3), an active layer (4), a source electrode (51), a drain electrode (52) and a data line by means of one patterning process, forming a conductive channel between the source electrode and the drain electrode.
Regarding Claim 15,
(CN105070684A) discloses (Fig. 9, also pasted above) wherein the forming a pixel electrode (1), a gate line and a gate electrode (2) by means of one patterning process (ABSTRACT) comprises: depositing a first transparent conductive film (“Wherein, first transparent conductive film has high reflectance and meets certain work function requirement, normal employing duplicature or trilamellar membrane structure: such as ITO (tin indium oxide)/Ag (silver)/ITO (tin indium oxide) or Ag (silver)/ITO (tin indium oxide) structure; Or, the ITO in said “) and a first metal film on the base sequentially; coating a layer of photoresist on the first metal film, gradient exposing and developing the photoresist using a halftone mask or a gray tone mask (“Adopt halftoning or gray level mask plate exposure, make the first photoresist layer form the first photoresist and remove region, the complete reserve area of the first photoresist, the first photoresist half reserve area completely; The zone line that region corresponds to described via area removed completely by first photoresist, first photoresist half reserve area corresponds to the neighboring area of the close described thin film transistor region of described drain region and via area, and the complete reserve area of the first photoresist corresponds to the region beyond”), forming an unexposed region at a location where the gate line and the gate electrode to be formed are located, the unexposed region being with a photoresist having a first thickness, forming a partially exposed region at a location where the pixel electrode to be formed is located, the partially exposed (the arrows pointing down_ region being with a photoresist having a second thickness (all shown in Fig. 9), forming a fully exposed region at other locations without a photoresist, and the first thickness is greater than the second thickness; etching away the first metal film and the first transparent conductive film in the fully exposed region by means of a first etching process; removing the photoresist in the partially exposed region by means of an ashing process, exposing the first metal film; and etching away the first metal film in the partially exposed region by means of a second etching process, removing a remaining portion of the photoresist and forming the pixel electrode, the gate line and the gate electrode on the base.
Regarding Claim 16,
(CN105070684A) discloses (Fig. 9, also pasted above) wherein the forming a gate insulation layer (3), an active layer (4), a source electrode (51), a drain electrode (52) and a data line, forming a conductive channel between the source electrode and the drain electrode by means of one patterning process comprises: depositing a gate insulation film (3), a semiconductor film and a second metal film on the base on which the pixel electrode, the gate line and the gate electrode (2) are formed; coating a layer of photoresist on the second metal film, gradient exposing (where the pointing down arrows are) and developing the photoresist using a halftone mask or a gray tone mask (“Adopt halftoning or gray level mask plate exposure, make the first photoresist layer form the first photoresist and remove region, the complete reserve area of the first photoresist, the first photoresist half reserve area completely; The zone line that region corresponds to described via area removed completely by first photoresist, first photoresist half reserve area corresponds to the neighboring area of the close described thin film transistor region of described drain region and via area, and the complete reserve area of the first photoresist corresponds to the region beyond…”), forming an unexposed region at a location where the source electrode, the drain electrode and the data line to be formed are located, the unexposed region being with a photoresist having a first thickness, forming a partially exposed region at a location where the conductive channel to be formed is located, the partially exposed region being with a photoresist having a second thickness, forming a fully exposed region at other locations without a photoresist, and the first thickness is greater than the second thickness; etching away the second metal film and the semiconductor film in the fully exposed region by means of a first etching process; removing the photoresist in the partially exposed region by means of an ashing process, exposing the second metal film; etching away the second metal film in the partially exposed region by means of a second etching process, removing a remaining portion of the photoresist, forming the gate insulation layer, the active layer, the source electrode, the drain electrode and the data line, forming a conductive channel between the source electrode and the drain electrode.
Regarding Claim 17,
(CN105070684A) discloses (Fig. 9, also pasted above) wherein the forming the passivation layer (6) covering the thin film transistor (2), and the passivation layer being provided with a transferring through hole that exposes the pixel electrode (1) and a drain electrode (51) or a source electrode (52) of the thin film transistor simultaneously comprises: depositing a passivation film (6) on a base on which the thin film transistor and the pixel electrode (1) are formed; coating a layer of photoresist on the passivation film (6), exposing and developing the photoresist using a monotone mask, forming an exposed region at a location of the transferring through hole without the photoresist, forming an unexposed region at other locations in which the photoresist is remained; etching away the passivation film and the gate insulation layer in the fully exposed region by means of an etching process, forming the passivation layer in which the transferring through hole is formed and the transferring through hole exposing a drain electrode and a pixel electrode simultaneously, wherein the transferring through hole comprises a first through hole portion and a second through hole portion, the passivation film in the first through hole portion is etched away and the drain electrode is exposed, and the passivation film and the gate insulation layer in the second through hole portion are etched away and the pixel electrode is exposed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 4,12, is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN105070684A) in view of Makiguchi (US 20120115344).
Regarding Claim 4,12,
(CN105070684A) discloses everything as disclosed above.
(CN105070684A) does not disclose wherein a first compensation block is disposed at a side of the connection electrode close to the gate line, an orthographic projection of the first compensation block on the base includes at least a portion of an orthographic projection of an edge of the drain electrode or the source electrode at a side adjacent to the gate line on the base, and/or, an second compensation block is disposed at a side of the connection electrode away from the gate line, an orthographic projection of the second compensation block on the base includes at least a portion of an orthographic projection of an edge of the source electrode or the drain electrode at a side away from the gate line on the base.
Makiguchi discloses using the compensation block to improve the electric reliability of the connection surfaces [0053].
It would have been obvious to one of ordinary skill in the art to modify (CN105070684A) to include Makiguchi’s compensation block motivated by the desire to improve the electric reliability of the connection surfaces [0053].
Allowable Subject Matter
Claim 5-7,13,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5,13,
The prior art does not disclose wherein the first compensation block extends from a mainbody of the connection electrode towards the gate line, the second compensation block extends from the mainbody of the connection electrode to a direction away from the gate line, and sizes of the first compensation block and the second compensation block are smaller than a size of the mainbody in a direction parallel to a direction of the gate line.
Claims 6,7 depend on Claim 5, therefore are allowable.
Claims 14 depend on Claim 13, therefore are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUCY P CHIEN/Primary Examiner, Art Unit 2871